Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 17, 2022

                                      No. 04-22-00456-CR

                                         Martin PENA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 8369
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
        The clerk’s record was due by August 12, 2022 and was not filed. On August 15, 2022,
the district clerk filed a notification of late record requesting a one week extension to file the
record. After consideration, we grant the request and order the clerk’s record due by August
19, 2022.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court